Mr. Justice Waterman delivered the opinion of the Court. It has been settled by repeated adjudication that where an appeal from a judgment of a justice of the peace is taken by filing bond in the Circuit Court, and summons to the appellee is issued and served upon him, or two nihils have been returned, or the appearance of the appellee has been entered. which service, returns or appearance has been ten days before the term of court at which proceedings are taken, the appeal may be dismissed, and not otherwise without the consent of the appellant. Chicago Dredging and Dock Co. v. McCarthy, 11 Ill. App. 552; Camp v. Hogan, 73 Ill. 228; Sheridan v. Beardsley, 89 Ill. 477; Schmidt v. Skelly, 10 Ill. App. 564; Wollman v. Crisetti, 37 Ill. App. 366; Sutherland v. Lawrence, 60 Ill. App. 331. The judgment of the Superior Court is reversed and the cause remanded.